EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please CANCEL claims 2, 4, 21, and 22

Election/Restrictions
Claims 1, 3, 5-20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/6/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/6/2021 is partially withdrawn.  Claims 3 and 5-13, directed to several species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claims 21 and 22, directed to a method are withdrawn from consideration because they do not require all the limitations of an allowable claim.  Additionally, claims 2 and 4 directed to mutually exclusive species, are still withdrawn from further consideration because they do not require all of the limitations of an allowable claim.  More specifically, claim 1 requires “an ultrasonic/megasonic frequency controller connected between the at least one signal source and the ultrasonic/megasonic generator, for varying a frequency of the electrical signal outputted from the at least one signal source and introducing the electrical signal having a varied frequency into the ultrasonic/megasonic generator” (emphasis added).  Therefore, claim 1 is understood to be drawn to an embodiment in which the electrical signal outputted and introduced into the ultrasonic/megasonic generator has been varied in frequency by a part of the controller, such as the embodiments shown in Figure 6b or Figure 6d.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 2, 4, 21, and 22 directed to a species or method non-elected without traverse.  Accordingly, claims 2, 4, 21, and 22 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, an ultrasonic/megasonic cleaning device as recited by claim 1. There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Wu (CN 10464350) or Puskas (US 6,822,372), to further include the ultrasonic/megasonic frequency controller as recited.  In contrast, Wu discloses an ultrasonic/megasonic cleaning device, comprising: a cleaning unit comprising: an upper casing and a lower casing (1, 7); the upper casing and the lower casing are connected to form a hollow chamber, the hollow chamber is provided with an opening at a bottom surface of the lower casing (Figure 1: 1, 7); an ultrasonic/megasonic generator provided in the hollow chamber with a space formed between an upper portion and a side portion of the ultrasonic/megasonic generator and an inner wall of the hollow chamber (15); wherein, the ultrasonic/megasonic generator comprises a piezoelectric material connected to at least one signal source outside the cleaning unit, for receiving an electrical signal output from the at least one signal source and generating an ultrasonic/megasonic wave (machine translation: page 6, lines 12-25); a bottom quartz component provided with a quartz rod array composed of a plurality of vertically arranged quartz rod-like structures (9, 10); wherein, the quartz rod array extends out from the opening at the bottom surface of the lower casing for conducting the ultrasonic/megasonic wave vertically downward to a cleaning solution on the surface of a wafer (7, 10); a spray arm connected to the upper casing (machine translation: page 4, lines 3-4; page 8, lines 2-9; page 9, lines 12-16). Puskas discloses an ultrasonic cleaner (Figure 12; col. 35, lines 13-55) having transducers (208) operated by generators which provide different frequencies and each being capable of sweeping the frequencies about the tranducers’ bandwidth centered on the respective primary resonance frequencies (206a, 206b, 206c), a multiplexer (214) is connected to each generator (206), and the transducers (208) can switch which signal is provided to the transducers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711